ON MOTION FOR REHEARING.
Respondent's (plaintiff's) motion for rehearing complains that in the opinion proper in this case we failed to give full meaning to the word "deleterious" used by Dr. Traubitz in answer to a hypothetical question. The definition of deleterious found in Webster's dictionary is cited wherein it is declared to mean "hurtful or destructive; noxious, pernicious," and that as to pernicious, it means "quality of injuring or killing, destructive, fatal, ruinous, very mischievous."
It will be recalled that Dr. Traubitz only saw plaintiff twelve years after plaintiff left the lead company. A reference to the record shows that the hypothetical question which Dr. Traubitz answered required the doctor to assume the following: That plaintiff quit work in the mines on March 20, 1928; that he was examined by Washington University Clinic where the diagnosis was lead poisoning, psychoneurosis and chronic myocarditis, and that the diagnosis was made on June 7, 1928, and June 19, 1928. The doctor was then asked: "What would you say would be the probable result to a man's health if he continued to do manual labor in a condition of that kind?," to which the doctor answered: "It would be deleterious to his health."
Even if it be assumed that the doctor meant, by using the word deleterious, all the things which counsel for plaintiff say he meant, it is nevertheless plain that the question he was answering did not refer to any condition of plaintiff later than June 19, 1928. The hypothetical question did not take into account all the evidence showing that plaintiff at the time of the trial was working for WPA earning $48 per month and had been so working since 1935, nor did the doctor state that plaintiff was at any time between the year 1928 and the time of the trial in March. 1941, doing his work at grave risk and danger to his health or his life. *Page 28 
We are unable to agree with the view that a man can reasonably be said to be "totally and permanently disabled so as to be prevented thereby in engaging in any occupation and performing any work for compensation or profit" when he is only partially disabled and is partially able to do work for compensation and profit in many different employments covering a long period of years such as the evidence in the case at bar shows plaintiff was able to do.
Plaintiff points out in his motion for rehearing that the work record of plaintiff while he was with the lead company, as testified to by witness Klepsattel with respect to the bonus and rate of pay of plaintiff for the period March 22, 1927, to and including March 24, 1928, was admitted over the objections and exceptions of plaintiff on the ground that it was not the best evidence. It is true plaintiff did object to such evidence and saved his exceptions, but we think the court's ruling in admitting the evidence was correct. The evidence showed that Klepsattel was the custodian of the records and he had taken a transcript directly from the record of plaintiff's employment with the company, and so testified. It was the same kind of record that he had testified to with respect to the existence of the insurance and everything else concerning plaintiff's employment, but in lieu of offering the record and requiring him to leave it with the court, the witness was asked to testify what the record actually showed, which he did. The witness was not testifying from memory but was testifying from the record by means of a transcript therefrom which he himself had prepared as a matter of convenience. The court in its discretion permitted that to be done and we think the ruling was within the exception to the general rule which requires the best evidence, which exception is to the effect that the court may in its discretion permit a witness to testify as to the result shown by an audit or examination of voluminous and complicated records. [Dawes v. Starrett, 336 Mo. 897, 931, 82 S.W.2d 43, 60; Benz v. Powell,338 Mo. 1032, 93 S.W.2d 877.]
The motion for rehearing is overruled. Hughes, P.J., andAnderson, J., concur.